NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DANTE RASHAD MORRIS,                        )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D14-4165
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed July 29, 2016.

Appeal from the Circuit Court for Polk
County; Reinaldo Ojeda, Judge.

Howard L. Dimmig, II, Public Defender, and
Terrence E. Kehoe, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.



CASANUEVA, Judge.

              Dante Rashad Morris appeals his judgments and sentences for attempted

murder and attempted armed robbery. We affirm Mr. Morris's judgments and sentences

without comment, but we remand his case for the trial court to enter a correct order on

the costs Mr. Morris is required to pay.
              Pursuant to a motion to correct sentencing error, see Fla. R. Crim. P.

3.800(b), the trial court entered an order directing that the cost of prosecution was

limited to $100 and that any Florida Department of Corrections (FDOC) supervision

costs should be stricken because Mr. Morris was not placed on supervision. However,

as Mr. Morris argues, and the State correctly concedes, the amended costs order that

was subsequently filed still obligates him to pay $100 for the "Additional" cost of

prosecution and to pay the FDOC costs.

              We therefore remand this case for the trial court to enter a correct costs

order that does not require Mr. Morris to pay the additional $100 for the cost of

prosecution or the FDOC costs. Further, on remand the trial court is directed to amend

the judgments and sentences so that they correctly reflect the spelling of Mr. Morris's

first name.

              Judgments and sentences affirmed; remanded for trial court to file

corrected cost order.




SILBERMAN and KELLY, JJ., Concur.




                                           -2-